DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 1/163/2021.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
	Re. claim 1: The phrase “to form the fixed pre-stretched electro-active polymer film” as recited in lines 8 and 9 appears to be --to form a fixed pre-stretched electro-active polymer film--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claim 1: The phrase “attaching… 2) wrapping the pre-stretched electro-active polymer film to a solid body” as recited in lines 5-8 renders the claim vague and indefinite. It is unclear as to whether the pre-stretched electro-active polymer film is attaching or wrapping. Clarification is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of copending Application No. 15/222,015 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benslimane et al. (PGPub 2007/0116858 A1).
	Benslimane et al. teach a process of maintaining an electro-active polymers film in a pre-stretch state comprising steps of: fixing an electro-active polymer film (2, paragraph [0021]) in a pre-stretched state, wherein the electro-active polymer film has been pre-stretched in at least one planar stretch direction as shown in Figs. 1a-1c; wherein the fixing includes processes of attaching at least one stretchable conductor (4) to at least one surface of the pre-stretched electro-active polymer film as shown in Figs. 1a-1c and 3a-3b (paragraphs [0116], [0119], [0134]), and wrapping the pre-stretched electro-active polymer film to a solid body (50) to form the fixed pre-stretched electro-active polymer film as shown in Fig. 15a (paragraphs [0160]-[0161]), wherein the fixed pre-stretched electro-active polymer film is configured to apply a pressure to the solid body in a first condition (as shown in Fig. 15a) and to relieve the pressure in a second condition (as shown in Fig. 15b), wherein the first condition is prior to a current being applied to the at least one stretchable conductor and wherein the second condition is after the current being applied to the at least one stretchable conductor (paragraphs [0160]-[0161]), and coupling a pair of mechanical and electrical connectors (104, 105) at each end of at least one active region of the fixed pre-stretched electro-active polymer film (5) as shown in Fig. 27 (paragraph [0206]).
	Re. claim 2: Multiple layers of the pre-stretched electro-active polymer is rolled by about 100 windings (paragraph [0167]).
	Re. claim 3: The at least one stretchable conductor is made of carbon based material (such as carbon grease or carbon fibrils, paragraph [0008], incorporation by the reference US PAT. 6,376,971).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729